870 F.2d 656Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie Wayne WILKES, Petitioner-Appellant,v.Officer GRIFFIN, Attorney General of North Carolina,Respondents-Appellees.
No. 87-7735.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1989.Decided Feb. 24, 1989.

Eddie Wayne Wilkes, appellant pro se.
Barry Steven McNeill, Office of the Attorney General, for appellees.
Before MURNAGHAN, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Eddie Wayne Wilkes seeks to appeal the district court's order denying his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and of the district court's order adopting the magistrate's findings and recommendations reveals that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Wilkes v. Griffin, C/A No. 87-94-S (M.D.N.C. Sept. 255, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.